Citation Nr: 0935500	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
peripheral neuropathy of the right foot.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
peripheral neuropathy of the left foot.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1969.  
The Veteran had active military service in the Republic of 
Vietnam (RVN).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC determined that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for peripheral 
neuropathy of the right and left feet.  The Veteran timely 
appealed the RO&IC's February 2007 rating action to the 
Board. 

In July 2009, the Veteran, along with his spouse, testified 
before the undersigned Veterans Law Judge at a 
videoconference hearing conducted at the RO&IC in 
Philadelphia, Pennsylvania. 

In an April 2009 statement to VA, and during the July 2009 
hearing before the undersigned, the Veteran raised the issues 
of entitlement to an increased rating in excess of 40 percent 
for a right ankle disorder; entitlement to an increased 
rating in excess of 10 percent for right ankle scar, 
entitlement to an increased rating in excess of 10 percent 
for residuals of hallux valgus of the right foot, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
(See VA Form 21-4138, Statement in Support of Claim, dated 
and signed by the Veteran in April 2009, and July 2009 
Transcript.  (T.) at pages (pgs.) 11, 12).  As these issues 
have not been developed for appellate review, they are 
REFERRED to the RO&IC for appropriate action.  


FINDINGS OF FACT

1.  The RO&IC's last final prior denial of the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the right foot was in an October 2005 rating 
decision.  The RO&IC provided notice of this action that same 
month, but the Veteran did not initiate an appeal by filing a 
timely notice of disagreement.  

2.  The RO&IC's last final prior denial of the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the left foot was in an October 2005 rating 
decision.  The RO&IC provided notice of this action that same 
month, but the Veteran did not initiate an appeal by filing a 
timely notice of disagreement.

3.  Evidence received subsequent to the October 2005 rating 
action, when considered with previous evidence of record, 
does not relate to an unestablished fact (i.e., nexus to 
service) necessary to substantiate the claims for service 
connection for peripheral neuropathy of the right and left 
feet.


CONCLUSIONS OF LAW

1.  The October 2005 rating action, wherein the RO&IC 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for peripheral neuropathy of the right foot, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202.

2.  The October 2005 rating action, wherein the RO&IC 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for peripheral neuropathy of the left foot, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202.

3.  Evidence received since the October 2005 rating action is 
not new and material, and the claim for service connection 
for peripheral neuropathy of the right foot is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  Evidence received since the October 2005 rating action is 
not new and material, and the claim for service connection 
for peripheral neuropathy of the left foot is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the Veteran with notice as 
required by Kent in post-adjudication letters, dated in 
September 2007 and April 2008.  The letters informed the 
Veteran that he needed to show new and material evidence to 
reopen his previously denied claims for service connection 
for peripheral neuropathy of the right and left feet.  Both 
letters also generally notified of the types of evidence VA 
would assist him in obtaining, and the letter advised that he 
should send information or evidence relevant to the claim to 
VA.  In addition, the RO&IC provided notice of the law and 
governing regulations, notice of the reasons for the 
determination made regarding the claims, and also informed 
the Veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.
The Veteran has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous October 2005 denial.  This 
is true, even though the April 2008 letter referred to final 
RO&IC decisions, dated in October 2001 and November 2002, 
rather than the last prior final decision, dated in October 
2005.  Any error in the content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include:  Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via an April 2008 letter, VA 
informed the Veteran of the Dingess elements.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, while VCAA notice as to the 
previously denied claims for service connection for 
peripheral neuropathy of the right and left feet was not 
provided until after the adjudication of the claim in 
February 2007, the case was readjudicated thereafter in a 
March 2009 supplemental statement of the case.  Thus, there 
is no prejudice to the Veteran.  Id. 

Regarding VA's duty to assist the Veteran with his new and 
material claims on appeal, service treatment records, post-
service VA and private treatment and examination reports, as 
well as statements and testimony of the Veteran have been 
associated with the claims files.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  In fact, on a VCAA Notice Response letter, dated 
and signed by the Veteran in October 2008, he specifically 
indicated that he did not have any additional evidence or 
information to submit to VA in support of the new and 
material claims on appeal.  While the Veteran has not been 
provided a VA examination in conjunction with his new and 
material evidence claims, the Board notes that until a claim 
is reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal in the 
decision below.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).


II.  New and Material Analysis 

The Veteran seeks to reopen claims of service connection 
which were last denied in October 2005 and not appealed.  
Although he is not represented in this matter, during a 
colloquy with the undersigned at the July 2009 hearing, as 
well as throughout the pendency of his claims, he asserts 
that the herbicide "Agent Orange" caused bilateral lower 
extremity peripheral neuropathy.  He has also contended 
lately that a vitamin B12 deficiency was developed as a 
result of Vietnam service, and that this deficiency led to 
peripheral neuropathy.  

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has not been submitted, and the petition to reopen 
the claims will be denied.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As to herbicides such as "Agent Orange," the Agent Orange 
Act of 1991 (in part) directed the Secretary of VA to enter 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure.

Pursuant to this legislation, and in consultation with the 
NAS, the Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors (esophagus, stomach, 
pancreas, colon, rectum), brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Notice, 72 Fed. Reg. 
32,395 (June 12, 2007).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air certain diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  While among 
these disorders is acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), peripheral 
neuropathy such as is diagnosed in this matter is not 
presumptively linked.  38 C.F.R. § 3.309(e)(2008).

Even though not presumptively linked (that is, a disorder is 
not listed as above), a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his currently diagnosed peripheral 
neuropathy of the right and left feet are the result of 
incidents that occurred during his active military service in 
the RVN, such as being exposed to Agent Orange and the onset 
of a vitamin B12 deficiency.  (T. at page (pg.) 10, and June 
2006 VA outpatient report). 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's previously 
denied claims for service connection for peripheral 
neuropathy of the right and left feet is the evidence that 
has been added to the record since an unappealed and final 
October 2005 rating decision.

In the October 2005 rating action, the RO&IC declined to 
reopen previously denied claims of entitlement to service 
connection for peripheral neuropathy of the right and left 
feet.  The Veteran did not file a timely notice of 
disagreement to initiate an appeal of the RO&IC's October 
2005 rating decision, so it is final based on the evidence 
then of record and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

In denying the Veteran's petition to reopen his previously 
denied claims for service connection for peripheral 
neuropathy of the right and left feet in October 2005, the 
RO&IC essentially held that there was no evidence of 
peripheral neuropathy of either foot during military service 
or within one year of service discharge, and no evidence 
showing that acute or subacute peripheral neuropathy was 
manifested to a compensable degree within one year after the 
last date on which the Veteran was exposed to Agent Orange 
during active military service.  (See October 2005 rating 
action).

Therefore, in order to reopen the previously denied claims 
for peripheral neuropathy of the right and left feet, there 
would have to be competent evidence showing that the Veteran 
was diagnosed with acute or subacute peripheral neuropathy 
associated with herbicide exposure manifested to a 
compensable degree within one year from his last exposure, or 
that his currently diagnosed peripheral neuropathy is related 
to an incident of military service, such as exposure to Agent 
Orange.

Evidence that was of record at the time of the October 2005 
rating action, included the Veteran's service treatment 
records (STRs).  These records are entirely devoid of any 
subjective complaints or clinical findings relating to any 
neurological pathology of the lower extremities, to include 
the feet.  

Also of record at the time of the October 2005 rating action 
were VA and private treatment and examination reports, dating 
from June 1969 to August 2005.  These reports show that the 
Veteran's peripheral neuropathy was initially diagnosed in 
March 1997 and was found to be related to a vitamin B12 
deficiency.  (See VA outpatient report, dated in March 1997).  
In addition, VA outpatient and examination reports, dated in 
December 2004 and August 2005, contain assessments of right 
leg numbness and weakness with unknown etiology and bilateral 
peripheral neuropathy not related to the right ankle, 
respectively.  

In December 2006, VA received the Veteran's petition to 
reopen his previously denied claims for service connection 
for peripheral neuropathy of the right and left feet.  (See 
VA Form 21-4138, Statement in Support of Claim, received by 
VA in December 2006).  

New and material evidence has not been received to reopen the 
Veteran's previously denied claims for service connection for 
peripheral neuropathy of the right and left feet.  Evidence 
received after the final October 2005 rating decision 
consists, in part, of duplicate copies of private treatment 
reports, dating from March to June 2002, which pertain to an 
un-related physical disability.  

Other evidence added to the record since the final October 
2005 rating action was the Veteran's July 2009 testimony 
before the undersigned.  During the hearing, the Veteran 
raised a new contention--namely, that his peripheral 
neuropathy of the right and left feet originated from a 
vitamin B12 deficiently that had its onset during active 
service in the RVN.  (See T. at pg. 10).  

A new etiological theory is not "new and material 
evidence," and does not constitute a new claim.  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  That is, although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008). 

Other evidence added to the record after the RO&IC's final 
October 2005 rating action are VA outpatient reports, dating 
from September 1996 to March 2008.  Most of these reports are 
"new" evidence as they were not of record at the time of 
the final October 2005 rating action, but they are not 
"material."  These reports only demonstrate facts that were 
previously before the RO&IC in October 2005, namely, that the 
Veteran had sought continued treatment for peripheral 
neuropathy of his lower extremities.  

These records do not, however, address the reasons for the 
RO&IC's October 2005 denial, i.e., evidence that the Veteran 
has been diagnosed with acute or subacute peripheral 
neuropathy associated with herbicide exposure manifested to a 
compensable degree within one year from his last exposure, or 
that his currently diagnosed peripheral neuropathy of the 
lower extremities is related to an incident of military 
service, such as Agent Orange exposure or a vitamin B12 
deficiency.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  


On the contrary, the above-cited reports do not tend to 
substantiate the claims, because they show that VA clinicians 
have attributed the Veteran's peripheral neuropathy of the 
lower extremities (variously diagnosed as sensorimotor 
neuropathy versus sensory neuropathy and idiopathic 
peripheral neuropathy) to a toxic metabolic nutritional 
etiology with a component of Charcot-Marie-Tooth Disease, as 
opposed to an incident of military service, such as Agent 
Orange exposure or a vitamin B12 deficiency.  (See VA 
outpatient reports, dated in April and June 2006, and June 
2007, respectively).  A July 2007 VA outpatient report shows 
that after the Veteran's B-12 deficiency had been 
"supplemented," his paresthesias had significantly 
resolved.  Id.  

In view of the foregoing, the Board finds that the evidence 
submitted since the October 2005 rating decision is not both 
"new and material."  38 C.F.R. § 3.156(a).  The additional 
evidence in question does not provide an unestablished fact 
(nexus to military service) necessary to substantiate the 
claims.  As none of the newly received evidence is new and 
material evidence, the application to reopen the claims for 
service connection for peripheral neuropathy of the right and 
left feet must be denied.  38 U.S.C.A. §§ 5108, 7105 West 
2002); 38 C.F.R. § 3.156 (2008).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which reopening of the claim may be granted.  

Given that peripheral neuropathy as had by the Veteran is not 
presumptively linked to herbicide exposure, and no physician 
has opined that the disorder was caused by any incident of 
military service (the critical inquiry in this matter), there 
is no basis to reopen the claims.  The Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 
ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right foot.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the left foot.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


